Citation Nr: 1411511	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Whether new and material evidence has been received to reopen service connection for nephropathy.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to July 1986.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2008 and October 2009 rating decisions of the Honolulu, Hawaii, Regional Office (RO).  In the February 2008 rating decision, the RO denied service connection for peripheral neuropathy of the upper and lower extremities due to herbicide exposure, finding that there was no medical evidence of a current diagnosis.  The RO also denied entitlement to a TDIU.  In the October 2009 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for nephropathy.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied service connection for upper and lower extremity pain as secondary to service-connected diabetes mellitus, finding that there was no currently diagnosed disability.

2.  The Veteran did not submit a substantive appeal to the October 2005 rating decision within one year of issuance of the decision.

3.  Evidence received since the October 2005 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate a claim of service connection for peripheral neuropathy of the upper and lower extremities.  

4.  There is no current disability of peripheral neuropathy of the upper or lower extremities.

5.  In an unappealed February 2008 rating decision, the RO denied service connection for nephropathy, finding that there was no current diagnosis of disability.

6.  The Veteran did not submit a substantive appeal to the February 2008 rating decision within one year of issuance of the decision.

7.  Evidence received since the February 2008 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, denying service connection for upper and lower extremity pain, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The February 2008 rating decision, denying service connection for nephropathy, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has not been received to reopen service connection for nephropathy.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements that were found insufficient in the prior final denial.

In February 2007, the Veteran petitioned to reopen service connection for peripheral neuropathy of the upper and lower extremities.  In April 2009, the Veteran petitioned to reopened service connection for nephropathy.  In March 2007 and June 2009 letters, the RO provided preadjudicatory VCAA notice to the Veteran regarding what information and evidence is needed to substantiate a claim of service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2007 and June 2009 VCAA notice letters included how VA determines disability ratings and the effective date of the claim, and also provided the Veteran with adequate notice of the type of new and material evidence required to reopen his claim; therefore, notice criteria under Kent are met.  

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  
Post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  


New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.


Reopening Service Connection for Peripheral Neuropathy of All Extremities

An October 2005 rating decision denied service connection for upper and lower extremity pain as secondary to service-connected diabetes mellitus, finding that there was no currently diagnosed disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the October 2005 rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the October 2005 rating decision consisted of service treatment records and post-service VA treatment records, including a June 2005 VA examination report.  

For evidence to be new and material, it would have some tendency to show that the Veteran has a current diagnosis for peripheral neuropathy or has some symptoms or medical treatment suggestive of related to such disorder.  In February 2007, the Veteran submitted a request to reopen service connection for peripheral neuropathy of the upper and lower extremities.  Since the October 2005 rating decision, additional evidence submitted in support of the petition to reopen includes the Veteran's statements, private treatment records, and January 2008 and July 2009 VA examination reports.    

The Board finds that new and material within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for peripheral neuropathy of the upper and lower extremities has been received.  In several statements, the Veteran asserted that his medical records demonstrate peripheral neuropathy and that peripheral neuropathy of the upper and lower extremities is related to his active duty service and deployment to the Republic of Vietnam.  A June 2008 private treatment note indicates that, during a May 2008 chiropractic examination, the Veteran presented complaints of parethesia in both hands and legs.  A July 2008 private treatment note conveys that the Veteran complained of leg pain with radiation to both feet and numbness in the hands and feet.  The Veteran's statements and the private treatment records are new and material because they relate to an unestablished fact necessary to substantiate a claim of service connection for peripheral neuropathy of the upper and lower extremities.  Specifically, the private treatment records suggest that the Veteran may have symptomatology associated with peripheral neuropathy to support a current diagnosis.  Accordingly, new and material evidence has been received to reopen service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam era) will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, type II (adult-onset) DMII, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disease caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) evidence establishing a connection between the current disability and the service-connected disability.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377; Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that service connection for peripheral neuropathy of the upper and lower extremities is warranted because the medical evidence of record shows that he has peripheral neuropathy of the upper and lower extremities, which he contends is related to deployment to the Republic of South Vietnam and service-connected diabetes mellitus.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of peripheral neuropathy of the upper or lower extremities.  Medical evidence of record does not reveal a diagnosis of peripheral neuropathy of the upper or lower extremities.  A June 2005 VA compensation examination for peripheral nerves report reveals that the Veteran denied tingling in the hands and feet.  The VA examiner advanced that the Veteran has no historical or physical exam findings of diabetic neuropathy.  A January 2008 VA examination report conveys normal clinical findings for a neurological disorder to include peripheral nerves.  In a March 2009 letter, "Summary of Medical Conditions," from a VA Outpatient Clinic, the VA physician wrote that the Veteran's medical diagnoses are diabetes mellitus type 2, hypertension, erectile dysfunction, and hyperlipidemia.  The VA physician states that the Veteran also suffered from chronic back pain and arthralgia.  In the July 2009 VA diabetes examination report, the VA examiner reported normal neurological findings and normal extremities upon examination.  

The Board has considered the Veteran's contentions that the medical evidence shows that he has peripheral neuropathy of the upper and lower extremities.  A June 2008 private treatment note indicates that, during a May 2008 chiropractic examination, the Veteran presented complaints of parethesia in both hands and legs.  A July 2008 private treatment note conveys that the Veteran complained of leg pain with radiation to both feet and numbness in the hands and feet.  No findings or diagnoses related to peripheral neuropathy were advanced in either the June 2008 or July 2008 private treatment notes.  The Board finds that the medical evidence of record outweighs the Veteran's assertion that he has a disability of peripheral neuropathy.

While lay persons are competent to report symptoms they have experienced, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of peripheral neuropathy.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Peripheral neuropathy is a medically complex disease process because of its multiple etiologies, it requires specialized testing to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Veteran is not competent to render a diagnosis of peripheral neuropathy of the upper or lower extremities.  See Jandreau, 492 F. 3d at 1377.  

For these reasons, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities, both on a direct and secondary basis, is not warranted because, in the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Further, although the Veteran served in the Republic of Vietnam, without a diagnosis of peripheral neuropathy, service connection may not be established on a presumptive basis.  As noted above, in order to establish presumptive service connection for in-service exposure to herbicides, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii).  In addition to no diagnosis for peripheral neuropathy, the Veteran has not alleged that the symptoms of numbness and pain began within a year after the last date of exposure to herbicides.  Instead, the Veteran asserted in a June 2004 statement that, in the preceding year, he had experienced pain and discomfort in his shoulders, legs, and feet due to complications of diabetes.  Given the reported onset of symptoms some 18 years after service separation, the Board finds that service connection on a presumptive basis is not warranted.  In making its determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reopening Service Connection for Nephropathy

In a February 2008 rating decision, the RO denied service connection for nephropathy, finding that there was no medical evidence of record establishing a diagnosis of nephropathy.  The Veteran did not submit a notice of disagreement within one year of issuance of the February 2008 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the February 2008 rating decision consisted of service treatment records and post-service VA treatment records, including a January 2008 VA examination report.  

In April 2009, the Veteran submitted a request to reopen service connection for nephropathy.  Since the February 2008 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  In several statements, the Veteran has asserted that his medical records demonstrate nephropathy and that nephropathy is related to his active duty service and deployment to the Republic of Vietnam.  The Veteran also submitted a March 2009 letter, "Summary of Medical Conditions," from a VA Outpatient Clinic and VA post-service treatment records, including January 2008 and July 2009 VA examination reports.  

For evidence to be new and material, it would have some tendency to show that the Veteran has a currently diagnosed nephrological disease.  The January 2008 VA examination report is not new; it is duplicative of the evidence previously of record and was addressed in the February 2008 rating decision.  The March 2009 letter, July 2009 VA examination report, post-service VA treatment records dated after September 21, 2007, and the Veteran's statements are new because they have not been previously submitted.  However, the new evidence is not material because there is no reasonable possibility of substantiating the claim for service connection, as the evidence does not have any tendency to establish a current nephrological disease, the basis of the prior final denial.  To the contrary, in the March 2009 letter, the VA physician states that the Veteran's medical diagnoses are diabetes mellitus type 2, hypertension, erectile dysfunction, and hyperlipidemia.  The VA physician states that the Veteran also suffers from chronic back pain and arthralgia.  The letter is copiously silent for any mention of nephropathy.  See Kahana, supra; Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

VA treatment records do not reveal any nephropathy diagnoses.  A July 15, 2008 treatment note indicates that the Veteran complained of kidney stones.  A July 18, 2008 radiology report revealed no abnormalities.  A July 2009 VA diabetes mellitus examination for compensation purposes included an evaluation of kidney functioning and no kidney abnormalities or diagnoses were advanced.  In a more recent April 2012 Informal Hearing Presentation, the Veteran's representative stated, "From a review of the medical record, the veteran has not been diagnosed with either peripheral neuropathy of the upper and lower extremities or nephropathy."  For these reasons, the Board finds that the new evidence of record does not tend to demonstrate a current diagnosis of nephropathy, and therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material). 

The Board finds that new and material evidence to reopen service connection for nephropathy has not been received since the last final RO decision in February 2008.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been received, the appeal to reopen service connection for peripheral neuropathy of the upper and lower extremities is granted.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

New and material evidence not having been received, the appeal to reopen service connection for nephropathy is denied.


REMAND

TDIU

The Veteran contends that his service-connected disabilities prevent him maintaining gainful employment.  The Veteran's representative states in the April 2012 informal hearing presentation that the Veteran's contention that he stopped working due to his medical conditions warrants consideration of a TDIU under 
38 C.F.R. § 4.16(b).

Effective July 21, 2008, the Veteran had a maximum combined disability rating of 60 percent, to include a low back disability, rated at 40 percent disabling from July 21, 2008; diabetes mellitus, rated at 20 percent disabling from January 23, 2002; hypertensive vascular disease, rated at 10 percent disabling from May 6, 1994; tinnitus, rated at 10 percent disabling from December 7, 2004; and left ear hearing loss, rated at 0 percent (noncompensable) from December 7, 2004.

The percentage ratings for the service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's combined rating does not meet the percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b). 

Although the Board may not assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance because the authority for doing so is vested in the VA Director of Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension Service for extraschedular consideration); see also VAOPGCPREC 6-96.  The Court has directed that, when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the service-connected disabilities.  38 C.F.R. § 4.16(b).

In the March 2011 supplemental statement of the case, the RO denied a TDIU, finding that the service-connected disabilities do not meet the schedular requirements.  In the January 2009 rating decision, the RO denied a TDIU, concluding that the evidence showed that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The Board finds that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for adjudication.  On the September 2007 VA Form 21-8940, and in an attached statement, the Veteran stated that he had recently resigned because he was unable to complete his work as a driver due to his service-connected diabetes and back disability.  He stated that January 23, 2002 was the last date that the service-connected disabilities affected his employment and that September 17, 2007 was the date on which he became too disabled to work.  A November 2007 statement from the Veteran's employer conveys that the Veteran resigned with early retirement due to his diabetes, back issues, and medication side effects.  In a January 2008 VA examination report, the VA examiner indicated that the Veteran is unable to work due to the side effects of the pain medication for the back disability.  A March 2009 VA spine examination report indicates that the Veteran stopped working due to medical conditions.  For these reasons, the Board finds that a remand for referral for a TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected low back disability, diabetes mellitus, hypertensive vascular disease, tinnitus, and left ear hearing loss, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for a low back disability, diabetes mellitus, hypertensive vascular disease, tinnitus, and hearing loss, left ear.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Refer the TDIU issue to the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for a TDIU under 38 C.F.R. § 4.16(b) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


